UNITED STATES DISTRICT COURT FOR THE

 

SOUTHERN DISTRICT OF GEORGIA;L_,§§ 1453 -;”-'., F;; }: 3_!`
SAVANNAH DIVISION
UNITED STATES OF AMERICA )
)
v. )
) CASE NO. 4:18-CR-260
AVERY WIGGINS )

ORDER ON MOTION FOR LEAVE OF ABSENCE
This matter is before the Court on the Motion for Leave of Absence by Laura
Hastay, counsel for Defendant Avery Wiggins for the dates of July 8 through July

23, 2019. After careful consideration, Said Motion is hereby granted.

So oRDERED this Uday of [l/{Mod/\ ,2019.
U%/M z ~ /é.j

Hon. Christopher L. Ray
United States Magistrate Judge
Southern District of Georgia
Savannah Division

